—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered April 10, 1997, convicting defendant, after a jury trial, of robbery in the first degree and criminal possession of stolen property in the fourth degree, and sentencing him to concurrent terms of 4 to 8 years and 1 to 3 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see, *129People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The victim had a sufficient opportunity to observe defendant and his account of the crime was plausible. Moreover, the circumstances of defendant’s arrest in the victim’s car on the day after the robbery further establish defendant’s guilt. Concur — Sullivan, P. J., Nardelli, Tom, Saxe and Friedman, JJ.